Citation Nr: 1537233	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board remanded the claim in October 2013, June 2014, December 2014, and June 2015 to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary to obtain outstanding VA treatment records pertaining to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

In the June 2015 VA medical opinion provided on remand, the examiner referenced specific VA treatment records dated in November 2014, January 2015, and February 2015.  However, VA treatment records for this time period are not of record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered) . Thus, a decision regarding service connection for an acquired psychiatric disorder, to include PTSD, cannot be rendered without a review of these relevant treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding and relevant VA treatment records, including any VA medical records dated from August 2012 to the present.  In particular, the AOJ should obtain and associate with the file the following records: the February 8, 2015, Mental Health Clinic healthy aging group, the February 9, 2015, Mental Health Clinic treatment planning, the January 16, 2015, Integrated Behavioral Health Care assessment, and the November 14, 2014, Behavioral Medicine neuropsychological assessment (referenced by the June 2015 VA examiner).

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




